COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re AJ Drilling and Austin Charlton, Relators

Appellate case number:      01-19-00086-CV

Trial court case number:    2017-23101

Trial court:                125th District Court of Harris County

       On February 4, 2019, relators, AJ Drilling and Austin Charlton, filed a petition for
writ of mandamus seeking to vacate the respondent trial judge’s January 18, 2019 “Order
Granting Plaintiff’s Second Motion to Enforce Jury Waiver Against Defendant Austin W.
Charlton,” and to compel the respondent to place the underlying proceeding on the jury
docket. Relators have filed a Rule 52.3(j) certification of compliance with the appendix
attached to their petition and a Rule 52.7(a)(2) statement that no testimony was adduced in
connection with the matter complained. See TEX. R. APP. P. 52.3(j), (k), 52.7(a)(2).


        The Court requests a response to the petition for writ of mandamus by any real party
in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed within 20
days from the date of this order. See TEX. R. APP. P. 2, 52.4.


       It is so ORDERED.
Judge’s signature: _/s/ Laura Carter Higley______________________
                   ☒ Acting individually  Acting for the Court
Date: ___February 12, 2019___